DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 71, 72, 81-84, 88 and 90 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mioduski et al (2005/0015125).
 	Referring to claims 71 and 84, Mioduski et al teaches a system, comprising: 
an energy generator (2) (paragraph 0033; Figures 1); an energy delivery device (11) including one or more electrodes (36A and 36B) coupled to the energy generator (paragraphs 0033 and 0039; Figures 1 and 3); a temperature sensor (29) coupled to the energy delivery device (paragraph 0036; Figure 3); and a controller (5 containing 40) coupled to the energy generator and the temperature sensor; wherein the controller is configured to preclude activation of the energy generator when an output from the temperature sensor indicative of ambient temperature is not within a predetermined range (paragraphs 0035, 0039, 0057-0059, 0062, 0078-0081; Figures 1-6).

	Referring to claim 72, Mioduski et al teaches wherein the controller is further configured to cause the first indicator to provide a first indication when the output is not within the range (paragraphs 0035, 0039, 0057-0059, 0062, 0078-0081; Figures 1-6).

 	Referring to claim 81, Mioduski et al teaches wherein the temperature sensor (29) is directly coupled to a non-insulated region of one of the one or more electrodes (paragraph 0053).  

 	Referring to claim 82, Mioduski et al teaches wherein the system is further configured to deliver energy via the one or more electrodes in a bipolar configuration (paragraph 0052-0053; Figure 3).
  
Referring to claim 83, Mioduski et al teaches wherein the energy generator is configured to deliver radiofrequency energy to the one or more electrodes (paragraph 0052-0053; Figure 3).  

	Referring to claims 88 and 90, Mioduski et al teaches a system, comprising: an energy generator (2) (paragraph 0033; Figures 1); an energy delivery device (11) including one or more electrodes (36A and 36B) coupled to the energy generator (paragraphs 0033 and 0039; Figures 1 and 3); a temperature sensor (29) coupled to at least one of the one or more electrodes (paragraph 0036; Figure 3); and a controller  (5 containing 40) coupled to the energy generator and the temperature sensor; wherein the controller is configured such that, before initiation of energy delivery from the energy generator and in response to a request for activation of the energy generator to deliver energy to the energy delivery device, the controller:5Application No.: 16/253,519 Attorney Docket No. 11710-0031-03000permits activation of the energy generator when a sensed temperature is within a predetermined range; and causes display of an error if the sensed temperature is outside of the predetermined range and wherein the controller is configured to preclude activation of the energy generator if the sensed temperature is outside of the predetermined range (paragraphs 0035, 0039, 0057-0059, 0062, 0078-0081; Figures 1-6).

 	Claims 71, 72, 82-84, 88 and 90 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koenig et al (6,139,546).
  	Referring to claims 71 and 84, Koenig et al teaches a system, comprising: 
an energy generator (100) (Col. 6, lines 63-67; Figure 1A); an energy delivery device (108) including one or more electrodes coupled to the energy generator (Col. 7, lines 8-10; Figure 1A); a temperature sensor (142) coupled to the energy delivery device (Col. 7, lines 14-18; Figures 1A-1C); and a controller (202) coupled to the energy generator and the temperature sensor (Figure 2); wherein the controller is configured to preclude activation of the energy generator when an output from the temperature sensor indicative of ambient temperature is not within a predetermined range (Col. 17, lines 5-15 and Col. 19, lines 55-65).  

	Referring to claim 72, Koenig et al teaches a first indicator, wherein the controller is further configured to cause the first indicator to provide a first indication when the output is not within the range (Col. 17, lines 5-15 and Col. 19, lines 55-65).    

 	Referring to claim 82, Koenig et al teaches wherein the system is further configured to deliver energy via the one or more electrodes in a bipolar configuration (Col. 16, lines 33-54).

Referring to claim 83, Koenig et al teaches wherein the energy generator is configured to deliver radiofrequency energy to the one or more electrodes (Col. 7, lines 8-10 and Col. 16, lines 33-54).

 	Referring to claims 88 and 90, Koenig et al teaches a system, comprising: an energy generator (100) (Col. 6, lines 63-67; Figure 1A);  an energy delivery device (108) including one or more electrodes coupled to the energy generator (Col. 7, lines 8-10; Figure 1A); a temperature sensor (142) coupled to at least one of the one or more electrodes device (Col. 7, lines 14-18; Figures 1A-1C); and a controller (202) coupled to the energy generator and the temperature sensor (Figure 2); wherein the controller is configured such that, before initiation of energy delivery from the energy generator and in response to a request for activation of the energy generator to deliver energy to the energy delivery device, the controller:  5Application No.: 16/253,519Attorney Docket No. 11710-0031-03000permits activation of the energy generator when a sensed ambient temperature measured when the temperature sensor is outside of the body and before insertion of the energy delivery device into a body is within a predetermined range; and causes display of an error if the sensed ambient temperature is outside of the predetermined range and wherein the controller is configured to preclude activation of the energy generator if the sensed temperature is outside of the predetermined range (paragraphs 0035, 0039, 0056-0059, 0062, 0078-0081; Figures 1-6).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 73, 76, 77, 79, 85, 86 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig et al (6,139,546) as applied to the claims above, and further in view of Ladd et al (5,584,830).
Referring to claims 73, 85 and 89, it is noted that Koenig et al fails to expressly teach a specific temperature range of 15 °C to 30 °C. Ladd, however, discloses a similar electrosurgical ablation device including measuring a temperature at a temperature sensor mounted on a treatment device to detect an error condition, wherein the temperature is within a range of body temperature - 37 °C (Col. 8, lines 43-62). A range of temperatures around 37 °C would obviously include "about 30 °C." It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the energy delivery system of the modified Koenig reference with the temperature range of Ladd to inform the surgeon of a thermocouple malfunction prior to energy delivery.	

Referring to claims 76 and 86, Koenig et al teaches sensing impedance of tissue via the one or more electrodes and a controller configured to cause the indicator to provide indication of test failures (Col. 19, lines 55-65), however fails to teach wherein the controller is configured to preclude activation of the energy generator when the sensed impedance is above a predetermined impedance level.  Ladd et al teaches an analogous electrosurgical system including a controller (60) configured to sense impedance of tissue via the one or more electrodes, and wherein the controller is configured to preclude activation of the energy generator when the sensed impedance is above a predetermined impedance level (Col. 5, lines 47-53). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller, as taught by the modified Koenig reference, configured to preclude activation of the energy generator when the sensed impedance is above a predetermined impedance level, as taught by Ladd et al, in order to ensure patient safety.

 	Referring to claim 77, Koenig et al teaches a first indicator, wherein the controller is further configured to cause the first indicator to provide a first indication when the output is not within the range (Col. 17, lines 5-15 and Col. 19, lines 55-65).  Koenig et al teaches that an indicator (error message) occurs when the sensed impedance is above the predetermined impedance level (Col. 19, lines 55-65), however is silent with regard to the specifics of the error messages.  Koenig et al specifically teaches running various self-tests to make sure all aspects of the system are operational before the procedure begins (Col. 19, lines 55-65).  Ladd et al teaches a controller that is configured to provide a second indication when the sensed impedance is above the predetermined impedance level (Col. 5, lines 47-53).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller, as taught by the modified Koenig reference, configured to preclude activation of the energy generator when the sensed impedance is above a predetermined impedance level, as taught by Ladd et al, in order to ensure patient safety.  

 	Referring to claim 79, Koenig et al teaches a return electrode configured to be attached to skin of a patient, wherein the controller is configured to determine impedance through the tissue via the one or more electrodes and the return electrode (Col. 11, line 53 through Col. 12, line 22; Figures 1A and 1B).

Claims 85 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mioduski et al (2005/0015125) as applied to the claims above, and further in view of Ladd et al (5,584,830).
 	Referring to claims 85 and 89, it is noted that Mioduski et al fails to expressly teach a specific temperature range of 15 °C to 30 °C. Ladd, however, discloses a similar electrosurgical ablation device including measuring a temperature at a temperature sensor mounted on a treatment device to detect an error condition, wherein the temperature is within a range of body temperature - 37 °C (Col. 8, lines 43-62). A range of temperatures around 37 °C would obviously include "about 30 °C." It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the energy delivery system of the modified Koenig reference with the temperature range of Ladd to inform the surgeon of a thermocouple malfunction prior to energy delivery.

Claims 74, 75 and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig et al (6,139,546) as applied to the claims above, and further in view of Eggers et al (2003/0225401).
 	Referring to claim 74, Koenig et al teaches a user interface (front of 100 including display 102) that displays relevant parameters (Col. 7, lines 4-5) that is connected to the processor (202) which is connected to control parameter schedule (Col. 7, lines 62-67 and Col. 8, lines 1 -5). Koenig et al further teaches that if a self-test is not passed an error message appears on the display (Col. 19, line 64). However, Koenig et al fails to expressly teach a system ready indicator that specifically emits specific colors.  Eggers et al teaches an analogous system, as shown in Figure 1, that includes a system ready indicator (86) which is configured to emit a first color when the system is in the ready state and a second color indicating a standby state, wherein the controller is configured to preclude activation of the energy generator when the system ready indicator is emitting the second color (paragraphs 0064, 0067, 0082, and 0144; Figure 1 and 27A-27G).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user interface, taught by Koenig et al, to include a system ready indicator configured to emit colors, as taught by Eggers et al, in order to provide feedback that the handle is properly connected and ready to be used (paragraph 0064 and Figure 27A).   Furthermore, having a controller causing an indicator to emit a second color if a test failed would be obvious to one of ordinary skill in the art at the time that the invention was made because this is a use of a known technique to improve similar methods in the same way.  

 	Referring to claim 75, Koenig et al fails to teach an audible signal generator.  Eggers teaches an analogous system, as shown in Figure 1, that includes an audible signal generator, wherein the controller is configured to activate the audible signal generator when the system ready indicator is emitting the second color (paragraph 0067).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system, as taught by the modified Koenig reference, to accompany audio cues with visual cues, as taught by Eggers et al, because this is a simple substitution of one known element for another to obtain predicable results (See MPEP 2141).  It is well known in the art to use both visual and audio warnings simultaneously.

 	Referring to claim 80, Koenig teaches a user interface (front of 100 including display 102) with indicators (Col. 7, lines 4-5 and 62-67 and Col. 8, lines 1 -5), however fails to teach an energy delivery element indicator disposed on the user interface, the energy delivery element indicator comprising a graphical representation of at least a portion of the energy delivery device.  Eggers et al teaches an analogous system with an energy delivery element indicator disposed on the user interface, the energy delivery element indicator comprising a graphical representation (96, 98, 100 and 102) of at least a portion of the energy delivery device (paragraph 0065; Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user interface, taught by Koenig et al, to include an energy delivery device indicator comprising a graphical, as taught by Eggers et al, in order to provide feedback to the user about the energy delivery device (paragraph 0065).

 	Claims 78 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig et al (6,139,546) and Ladd et al (5,584,830) as applied to claims 76 and 86 above, and further in view of Qin et al (2002/0198519).
 	Referring to claims 78 and 87, the modified Koenig reference fails to teach wherein the predetermined impedance level is 900 Ohms.  Qin et al teaches an analogous electrosurgical control system which indicators when impedance is outside its pre-determined level, which is between 25 and 1000 ohms (paragraph 0173; Figure 21). It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have a pre-determined impedance level, as taught by the modified Koenig reference, to be at least about 900 ohms, as taught by Qin et al, in order to ensure patient safety.

Allowable Subject Matter
Claim 73 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach “wherein the controller is configured to preclude activation of the energy generator when the output from the temperature sensor indicative of the ambient temperature is not within a predetermined-3-Application No.: 16/253,519 Attorney Docket No.: 11710-0031-03000range while the temperature sensor is positioned outside of a body, and before insertion of the energy delivery device into the body, and wherein the predetermined range is from 15 degrees Celsius to 35 degrees Celsius” in the context of the claim as a whole.  

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. Merriam-Webster dictionary defines “ambient” as “existing or present on all sides”.  Therefore, if the prior art is measuring temperature inside the body then the measured temperature would be indicative of the ambient temperature.  The independent claims do not require that the temperature be measured outside the treatment area.  Claim 73, which is objected to as being dependent upon a rejected base claim, includes the subject matter which is being argued with respect to the independent claims.  However, none of the independent claims require the specifics that are included in claim 73.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794